DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, in the reply filed on 09/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. US 2013/0267042 A1 in view of Chen US 2003/0047728 A1.
Regarding claims 1, 3-5, 8 and 9, Satoh discloses:
A method of forming a portion of an integrated circuit (IC) (Figs. 4 and 5; para 0030), the method comprising:
forming pillars (30) of a set of memory elements; and
forming a bilayer dielectric between the pillars, the bilayer dielectric comprising an upper dielectric material (32) formed on a lower dielectric material (31) without requiring an etch of the lower dielectric material prior to forming the upper dielectric material, thereby preventing a void in the bilayer dielectric. 
Satoh does not disclose:
the lower dielectric material comprising one or more flowable dielectric materials.
Chen discloses a publication from a similar field of endeavor in which:
a dielectric material comprising one or more flowable dielectric materials (Fig. 5; 70 filler dielectric, para 0036).
It would have been obvious to one skilled in the art to employ the reflowable dielectric of Chen as a replacement for the lower dielectric material of Satoh since both teachings overlap is employing these dielectrics between memory stack structures. Further, Chen discloses various benefits of using a flowable materials, in para 0036, where “softer materials flow well and are better able to form flat, smooth surfaces, even over varied topography. These kinds of materials are reflowable, so chemical-mechanical planarization is not necessary, thus saving valuable time in processing and avoiding the contamination and other problems associated with a separate planarization step.  Furthermore, replacing a thick silicon nitride layer with the softer oxide-based materials, preferably reflowable materials, also reduces stress in the integrated circuit. Reduced stress, in turn, leads to less defects and higher yield for the fabrication process”.
Regarding claim 2, although Satoh/Chen do not specifically disclose “wherein the upper dielectric material and the lower dielectric material are formed from different deposition processes”, it would have been obvious to one skilled in the art to determine the upper dielectric material deposition process to be well-known and determined based desired film characteristics. For instance, ALD, CVD, PVD, PECVD, spin-on, etc. are well-known processes one skilled in the are would understand are primarily used for deposition of dielectric materials.
Regarding claim 6, although Satoh/Chen do not specifically disclose “curing the one of more flowable dielectric materials”, it would have been obvious to one skilled in the art that curing the flowable material of Chen after deposition would be a standard post deposition process in order to stabilize the film after a spin-on/flowable deposition of a material in liquid form.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: he prior art fails to teach or clearly suggest the limitations of claim 7 stating “wherein the lower dielectric material is deposited using selective atomic layer deposition such that the lower dielectric material is deposited on an underlying dielectric layer selective to metal”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 10 stating “etching back the spacer material to expose part of the layer between the pillars while portions of the spacer material remain to encapsulate the pillars; forming a lower dielectric material of a bilayer dielectric on the part of the layer exposed between the pillars; and forming an upper dielectric material of the bilayer dielectric on the lower dielectric material, the bilayer dielectric being free of a void between the pillars”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894